Case: 12-1663     Document: 16    Page: 1    Filed: 10/05/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ ~ourt of ~peaI~
       for tbe jfeberaI ~ircuit

                IN RE GERALD M. BENSON


                         2012-1663
                   (Serial No. 09/515,978)


     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board.




                IN RE KENNETH L. SMITH


                          2012-1664
                   (Serial No. 11/061,327)


     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board.


                       ON MOTION


                        ORDER
Case: 12-1663       Document: 16      Page: 2    Filed: 10/05/2012




IN RE GERALD BENSON                                           2

     Upon consideration of Gerald M. Benson and Kenneth
 L. Smith's unopposed motion to consolidate appeal 2012-
 1663 with appeal 2012-1664,

       IT Is ORDERED THAT:

     (1) The motion to consolidate the appeals is granted
 to the extent that consolidated briefs shall be filed. The
 cases will be treated as companion cases to be argued
 consecutively before the same merits panel.

       (2) The revised official caption is reflected above.

                                       FOR THE COURT



                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s26